ORDER
Based upon all the Files, records, and proceedings herein,
IT IS HEREBY ORDERED that in light of our opinion in State v. Lindquist, No. A12-0599, 869 N.W.2d 863, 2015 WL 4928147 (Minn. Aug. 19, 2015), holding that the exclusionary rule does not apply to violations of the Fourth Amendment to the U.S. Constitution, or Article I, Section 10, of the Minnesota Constitution, when law enforcement acts in good faith, objectively reasonable reliance on binding appellate precedent, the decision of the court of appeals is reversed and this matter is remanded to the district court for trial.
BY THE COURT:
/s/-
G. Barry Anderson Associate Justice
GILDEA, C.J., PAGE and LILLEHAUG, JJ„ dissent.